 Case 2:19-cv-10898-FMO-E Document 32 Filed 06/23/20 Page 1 of 3 Page ID #:150




 1 Anoush Hakimi (SBN 228858)
    anoush@handslawgroup.com
 2
   Peter Shahriari (SBN 237074)
 3  peter@handslawgroup.com
   THE LAW OFFICE OF HAKIMI & SHAHRIARI
 4
   7080 Hollywood Blvd., Suite 804
 5 Los Angeles, California 90028
   Telephone: (323) 672-8281
 6
   Facsimile: (213) 402-2170
 7
   Attorneys for Plaintiff
 8 SHAMAR JACKSON
 9
                           UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
11
12
     Shamar Jackson,                             CASE NO.: 2:19-cv-10898-FMO-E
13
                  Plaintiff,                     JOINT NOTICE OF SETTLEMENT
14
           vs.
15                                               The Hon. Judge Fernando M. Olguin
   14856 Magnolia Blvd. Real Estate              Trial Date: Not on Calendar
16
   LLC, a Limited Liability Company; and
17 Does 1-10,
18            Defendants.

19
           The Parties hereby jointly notify the court that a confidential settlement has
20
     been reached in the above-captioned case and the parties would like to avoid any
21
     additional expense, and further the interests of judicial economy.
22
            The Parties, therefore, apply to this Honorable Court to vacate all currently set
23
     dates with the expectation that a Joint Stipulation for Dismissal with prejudice as to
24 all parties will be filed within 60 days. The Parties further request that the Court
25 schedule a Status Conference/OSC Hearing approximately 60 days out at which the
26 Parties, by and through their attorneys of record shall show cause why this case has
27 not been dismissed.
28

                                                1
                                   JOINT NOTICE OF SETTLEMENT
Case 2:19-cv-10898-FMO-E Document 32 Filed 06/23/20 Page 2 of 3 Page ID #:151




1
2
     DATED: June 22, 2020                  THE LAW OFFICE OF HAKIMI &
3                                          SHAHRIARI
4
5                                          By:    /s/Anoush Hakimi
6                                                Anoush Hakimi, Esq.
7                                                Attorneys for Plaintiff, Shamar Jackson

8
9
     DATED: June 22, 2020                  HALIMI LAW FIRM
10
11
                                           By:     /s/Daniel Halimi
12                                               Daniel Halimi
13                                               Attorney for Defendant, 14856 Magnolia
                                                 Blvd. Real Estate LLC
14
15
16
17
                                SIGNATURE ATTESTATION
18
           I hereby attest that all signatories listed above, on whose behalf this stipulation
19
     is submitted, concur in the filing's content and have authorized the filing.
20
21
22
23
                                                       /s/ Anoush Hakimi
24                                               By: Anoush Hakimi
25                                               Attorney for Plaintiff Shamar Jackson
26
27
28

                                                 2
                                   JOINT NOTICE OF SETTLEMENT
Case 2:19-cv-10898-FMO-E Document 32 Filed 06/23/20 Page 3 of 3 Page ID #:152




1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                             JOINT NOTICE OF SETTLEMENT
